

117 HR 3792 IH: Services and Trauma-informed Research of Outcomes in Neighborhoods Grants for Support for Children Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3792IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. Pressley (for herself, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mrs. Hayes, Mr. Cooper, Mr. Veasey, Mr. Raskin, Ms. Bush, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to support the development and implementation of programs using data analysis to identify and facilitate strategies to improve outcomes for children in geographic areas with a high prevalence of trauma from exposure to adverse childhood experiences, and for other purposes.1.Short titleThis Act may be cited as the Services and Trauma-informed Research of Outcomes in Neighborhoods Grants for Support for Children Act of 2021 or the STRONG Support for Children Act of 2021.2.FindingsCongress finds that—(1)childhood trauma is a pervasive public health issue with long-term negative effects that costs the United States thousands of lives and billions of dollars;(2)addressing childhood and adolescent trauma requires a comprehensive Federal approach that recognizes its severe impact and prioritizes trauma-informed prevention and treatment that is reparative, healing-centered, gender-responsive, culturally specific, and community-based;(3)adults who have suffered from adverse childhood experiences are at much greater risk of death, including as the result of heart disease, lung disease, cancer, substance use disorder, and suicide;(4)childhood and adolescent exposures to adverse childhood experiences are generational and persistent and can lead to complex trauma and toxic stress impacting brain development and triggering epigenetics;(5)any Federal effort to prevent and treat trauma must acknowledge and address the impact of historic and systemic causal factors, which include, but are not limited to, the trauma of—(A)historical and ongoing systemic racism, sexism, xenophobia, homophobia, transphobia, and ableism that have led to generations of violence and injustice and have robbed communities of their health, freedom, and peace of mind;(B)police brutality, racial profiling, and criminalization, as well as heightened police activity and surveillance in some areas with higher police-reported crime, whether as a result of community violence or of racial profiling;(C)poverty and other systemic inequities, including lack of health care, housing instability, poor housing conditions, hunger and food instability and the accompanying malnutrition, and environmental injustice resulting from generations of racist policies, historic redlining, lending discrimination, and workplace discrimination;(D)gender-based violence, including sexual harassment and assault and discriminatory school discipline policies, especially for Black girls and girls of color;(E)western colonization and systemic divestment in native communities;(F)family separation policies, including zero-tolerance immigration enforcement policies that have resulted in the deportation or the threat of deportation for countless immigrant families and have led to community mistrust and fear of reporting injustices; and(G)war and military presence, including the increased militarization of local, State, and Federal law enforcement agencies; and(6)the COVID–19 global health pandemic has increased and exacerbated the trauma inflicted on young people, specifically young people who—(A)live in communities with higher rates of infection and mortality;(B)have parents who are essential workers or first responders;(C)have parents who have lost their sources of income;(D)have witnessed death;(E)have had their education interrupted;(F)are living without access to green space and space for physical exercise;(G)have become housing insecure and lack access to nutritious food; and(H)are isolated amidst increased domestic violence and sexual assault.3.Data analysis and strategy implementation to prevent and mitigate childhood traumaTitle XXXI of the Public Health Service Act (42 U.S.C. 300kk) is amended by adding at the end the following:3102.Data analysis and strategy implementation to prevent and mitigate childhood trauma(a)In generalThe Secretary shall establish a program—(1)to support the development and implementation of programs that use data analysis methods to identify and facilitate strategies for early intervention and prevention, in order to prevent and mitigate childhood trauma and support communities and families, including— (A)improving connections through care coordination;(B)aligning community initiatives in targeted areas of need; and(C)expanding community capacity through cross-sector collaboration; and(2)to evaluate the effectiveness of these programs in improving outcomes for children.(b)GrantsThe Secretary shall award grants to up to 5 eligible entities to carry out the activities described in subsection (a).(c)Use of fundsA grant for activities under this section shall be used to support the development and implementation of programs that use data analysis methods to identify and facilitate strategies for early intervention and prevention, in order to prevent and mitigate childhood trauma and support communities and families, including as follows: (1)Utilize data analysis methods to—(A)identify specific geographic areas, such as census tracts, with a high prevalence of adverse childhood experiences and significant risk factors for poor outcomes for children (such as increased risk of experiencing adverse childhood experiences), including areas with high rates of—(i)poor public health outcomes including illness, disease, suicide, and mortality;(ii)exclusionary discipline practices, including suspensions, expulsions, and referrals to law enforcement, as well as low graduation rates;(iii)substance use disorders;(iv)poverty;(v)foster system involvement or referrals;(vi)housing instability and homelessness;(vii)food insecurity;(viii)inequity, including disparities in income, wealth, employment, educational attainment, health care access, and public health outcomes, along lines of race, sex, sexuality and gender identity, ethnicity, or nationality;(ix)incarceration rates; or(x)other indicators of adversity as defined by the Secretary; and(B)identify strategies to improve outcomes for children aged 0 through 17 that build on strengths in communities that could be further supported, including—(i)existing support networks for families; and(ii)enhanced connections to community-based organizations.(2)Implement strategies identified pursuant to paragraph (1)(B) to facilitate outreach and involvement of children and their caregivers in Federal, State, or local programs that provide reparative, gender-responsive, culturally specific, and trauma-informed prevention services, and for which children and their caregivers are eligible, including—(A)home visiting programs;(B)training and education on parenting skills;(C)substance use disorder prevention and treatment that is voluntary and noncoercive;(D)mental health supports and care that is voluntary and noncoercive;(E)family and intimate partner violence prevention services;(F)child advocacy center programming;(G)economic and nutrition support services;(H)housing support services, including emergency and temporary shelter for those experiencing homelessness and housing insecurity, as well as stable, long-term housing;(I)voluntary, noncoercive, gender-responsive, and culturally specific mental health supports in school and early childhood education center-based settings; (J)wraparound programs for transitioning youth and youth currently in the foster system;(K)programming to support the health and well-being of lesbian, gay, bisexual, transgender, and intersex children and their families; and(L)family resource center services.(d)Special rules(1)Primary payer restrictionThe Secretary may not award a grant under this section to an eligible entity for a service if the service to be provided is available pursuant to the State plan approved under title XIX of the Social Security Act for the State in which the program funded by the grant is being conducted unless the State and all eligible subdivisions involved—(A)will enter into agreements with public or nonprofit private entities under which the entities will provide the service; and(B)demonstrate that the State and all eligible subdivisions will ensure that the entities providing the service—(i)will seek payment for each such service rendered in accordance with the usual payment schedule under the State plan; and(ii)the entities have entered into a participation agreement and are qualified to receive payments under such plan.(2)ImplementationAn eligible entity that receives a grant under this section may use— (A)not more than 25 percent of the amounts made available through the grant for the first 24 months of the grant period to utilize data analysis methods to—(i)identify specific geographic areas where care coordination, prevention and early intervention, and facilitation services will be provided; and(ii)identify support and intervention services to improve outcomes for children located in a geographic area identified under subsection (c)(1)(A); and(B)not more than 10 percent of the grant in each subsequent year to continue data analysis activities.(3)AdministrationAn eligible entity that receives a grant under this section may not use more than 5 percent of amounts received through the grant for administration, reporting, and program oversight functions, including the development of systems to improve data collection and data sharing for the purposes of improving services and the provision of care.(4)Priority(A)In generalIn awarding grants under this section, the Secretary shall give priority, to the extent practical, to eligible entities that use community-based system dynamic modeling as the primary data analysis method.(B)System dynamic modeling definedThe term system dynamic modeling means a method of data analysis and predictive modeling that includes—(i)utilization of community-based participatory research methods for involving community in the process of understanding and changing systems and evaluating outcomes of grants;(ii)consideration of a multitude of environmental risk factors and ascertainment of the significance of contributing community risk factors for purposes of identifying strategies to reduce adverse child outcomes, including—(I)maltreatment cases;(II)involvement with the juvenile criminal legal system or foster system; (III)exclusionary school discipline; or(IV)exposure to violence; and(iii)identification of cross-sector responses involving reparative, trauma-informed, culturally specific, gender-responsive, and community-based organizations to reduce adverse child outcomes.(5)Subgrant(A)In generalAn eligible entity that receives a grant under this section shall use at least 25 percent of the total amount of the grant to make subgrants to organizations that aide in implementing the strategy identified under subsection (c)(1)(B) for preventing and mitigating childhood trauma and supporting communities and families.(B)EligibilityTo be eligible to receive a subgrant under this paragraph, an organization shall prepare and submit to the eligible entity an application in such form, and containing such information, as the eligible entity may require, including evidence that the—(i)needs of the population to be served are urgent and are not met by the services currently available in the geographic area; and(ii)the organization has the capacity to provide the services listed in subsection (c)(2).(C)Supplement not supplantSubgrant funds received pursuant to this paragraph by an organization shall be used to supplement and not supplant State or local funds provided to the partnership organization for services listed in subsection (c)(2).(e)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application in such form, and containing such information, as the Secretary may require, to include the following:(1)A demonstration that—(A)the applicant utilizes trauma-informed, culturally specific, and gender-responsive practices, including a demonstration of the extent to which the applicant has trained staff in these practices; (B)the applicant has the capacity to administer the grant, including conducting all required data analysis activities; and(C)services will be provided to children and families in an accessible, culturally relevant, and linguistically specific manner consistent with local needs. (2)A preliminary analysis of how the applicant will use the grant to—(A)identify the geographic area or areas to be served using data analysis methods; (B)utilize data analysis methods to identify strategies to improve outcomes for children in the geographic area;(C)facilitate strategies identified through care coordination efforts; and(D)track data for evaluation of outcomes.(3)A detailed project plan for the use of the grant that includes anticipated technical assistance needs.(4)Additional funding sources, including State and local funds, supporting the prevention and mitigation of adverse childhood experiences. (f)Grant amountThe amount of a grant under this section shall not exceed $9,500,000.(g)Period of a grantThe period of a grant under this section shall not exceed 7 years.(h)Service provision without regard to ability To payAs a condition on receipt of a grant under this section, an eligible entity shall agree that any assistance provided to an individual through the grant will be provided without regard to—(1)the ability of the individual to pay for such services; (2)the current or past health condition of the individual to be served;(3)the immigration status of the individual to be served; (4)the sexual orientation and gender identity of the individual to be served; and(5)any prior involvement of the individual in the criminal legal system.(i)ProhibitionsIn addition to any other prohibitions determined by the Secretary, an eligible entity may not use a grant under this section to—(1)use data analysis methods to inform individual case decisions, including child removal or placement decisions, or to target services at certain individuals or families; (2)require any individual or family to participate in any service or program as a condition of receipt of a benefit to which the individual or family is otherwise eligible;(3)increase the presence or funding of law enforcement surveillance, involvement, or activity in implementing the strategies identified under subsection (c)(1)(B); or(4)enable the practice of conversion therapy.(j)Evaluation(1)Data model evaluationNot later than 36 months after the date of enactment of this section, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services, in coordination with the grantees receiving a grant under this section, shall complete an evaluation of the effectiveness of the data model accuracy of the grant program under this section to address each of the following:(A)Determining the effectiveness of the grantees’ use of data analysis methods to identify geographic areas pursuant to subsection (c)(1). (B)Examining the grantees’ development and utilization of data analysis methods.(C)Examining the grantees’ ability to effectively utilize data analysis methods in future prevention work.(D)Establishing a method for rigorously evaluating the activities of grantees and comparing the reduction of child and family exposure to adverse experiences in other communities with similar demographics.(E)Examining the grantees’ utilization of community-based system dynamics modeling methods and other community engagement methods.(2)Program evaluationNot later than 6 years after the date of enactment of this section, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services, in coordination with eligible entities receiving grants under this section, shall complete an evaluation of the effectiveness of the grant program under this section.(3)Data Collection(A)In generalThe Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services and each eligible entity receiving a grant under this section shall collect any relevant data necessary to complete the evaluations required by paragraphs (1) and (2) to include—(i)the activities funded by the grant under this section, including development and implementation data analysis methods;(ii)the number of children and of families receiving coordination and facilitation of care and services; and(iii)the effect of activities supported by the grant under this section on the local area serviced by the program, including such effects on—(I)children and adolescents’ health and well-being;(II)the number of children who enter into or depart from foster services; and(III)homelessness and housing insecurity.(B)Study(i)In generalNot later than 7 years after the date of enactment of this section, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services shall—(I)complete a study on the results of the grant program under this section using the community-based participatory action research method, which focuses on social, structural, and physical environmental inequities through active involvement of community members, clients, organizational representatives, and researchers in all aspects of the research process; and(II)submit a report on the results of the study to the Congress.(ii)PartnersIn conducting the study under clause (i), the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services shall ensure that partners and persons that have participated in the grant program under this section on every level, especially those such partners or persons receiving services and support through the program, have an opportunity to contribute their expertise to evaluating the strategy and outcomes.(k)ReportNot later than three months after the completion of the evaluation required by subsection (j)(2), the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services shall submit to Congress and make available to the public on the internet website of the Department of Health and Human Services a report based upon the evaluation under subsection (j)(2), to include— (1)the impact of the program under this section on homelessness and housing insecurity, substance use disorder and drug deaths, incarceration, foster system involvement, and other child and family outcomes as identified by the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services;(2)an analysis of which elements of the program should be replicated and scaled by governmental or non-governmental entities; and(3)such recommendations for legislation and administrative action as the Secretary determines appropriate.(l)DefinitionIn this section:(1)The term adverse childhood experience means a potentially traumatic experience that occurs in childhood and can have a tremendous impact on the child’s lifelong health and opportunity outcomes, such as any of the following:(A)Abuse, such as any of the following:(i)Emotional and psychological abuse.(ii)Physical abuse.(iii)Sexual abuse.(B)Household challenges such as any of the following:(i)A household member is treated violently.(ii)A household member has a substance use disorder.(iii)A household member has a mental health condition.(iv)Parental separation or divorce.(v)A household member is incarcerated, placed in immigrant detention, or has been deported.(vi)A household member has a life-threatening illness such as COVID–19.(C)Neglect.(D)Living in—(i)impoverished communities that lack access to human services;(ii)areas of high unemployment neighborhoods; or(iii)communities experiencing de facto segregation.(E)Experiencing food insecurity and poor nutrition.(F)Witnessing violence.(G)Involvement with the foster system.(H)Experiencing discrimination.(I)Dealing with historical and ongoing traumas due to systemic and interpersonal racism.(J)Dealing with historical and ongoing traumas regarding systemic and interpersonal sexism, homophobia, biphobia, and transphobia.(K)Dealing with the threat of deportation or detention as a result of immigration status.(L)The impacts of multigenerational poverty resulting from limited educational and economic opportunities.(M)Living through natural disasters such as earthquakes, forest fires, floods, or hurricanes.(2)The term eligible entity means a State or local health department.(3)The term practice of conversion therapy—(A)means any practice or treatment by any person that seeks to change another individual’s sexual orientation or gender identity, including efforts to change behaviors or gender expressions, or to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same gender, if such person receives monetary compensation in exchange for any such practice or treatment; and(B)does not include any practice or treatment that does not seek to change sexual orientation or gender identity and—(i)provides assistance to an individual undergoing a gender transition; or(ii)provides acceptance, support, and understanding of a client or facilitation of a client’s coping, social support, and identity exploration and development.(m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section for the period of fiscal years 2021 through 2028—(1)to carry out subsection (a)(1) through the award of grants under subsection (b)—(A)$47,500,000 for grants; and(B)such sums as may be necessary for the administrative costs of carrying out such subsection; and(2)$7,500,000 to carry out the evaluation under subsection (a)(2). .4.Care coordination grantsPart E of title XII of the Public Health Service Act (42 U.S.C. 300d–51 et seq.) is amended by adding at the end the following new section:1255.Care coordination grants(a)In generalThe Secretary shall award grants to eligible entities to establish or expand trauma-informed care coordination services to support—(1)children aged 0 through 5 at risk of adverse childhood experiences; and(2)their caregivers, including prenatal people of any age.(b)Number of grantsSubject to the availability of appropriations, the Secretary shall award not fewer than 9 and not more than 40 grants under this section.(c)Amount of grantsSubject to the availability of appropriations, the amount of a grant under this section for a fiscal year shall be—(1)not less than $250,000; and(2)not more than $1,000,000.(d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a local government or Indian Tribe, acting through the public health department thereof if such government or Tribe has a public health department.(e)Priority(1)In generalIn awarding grants under this section, the Secretary shall give priority to eligible entities proposing to serve communities with a high need for trauma-informed care coordination services, as demonstrated by indicators such as—(A)pregnant people who face barriers to prenatal care;(B)mortality or morbidity of people giving birth or infants;(C)caretakers and parents who are living with a mental health condition or substance use disorder;(D)a high prevalence of community violence, including domestic violence, as demonstrated by instances of homicide and public health statistics, including treatment of injury or trauma;(E)high proportions of low-income children;(F)a high prevalence of child fatalities or near fatalities related to child abuse and neglect;(G)significant disparities in health outcomes for people giving birth and infants;(H)a high rate of exclusionary discipline and referrals to law enforcement; and(I)a high rate of homelessness and housing instability.(2)Data from Tribal areasThe Secretary, acting through the Director of the Indian Health Service, shall consult with Indian Tribes to establish criteria to measure indicators of need, for purposes of paragraph (1), with respect to Tribal areas.(f)Use of funds(1)Required uses(A)In generalA grant received under this section shall be used to establish or expand gender-responsive, culturally specific, trauma-informed care coordination services, including by instituting and conducting risk and needs assessments including—(i)using strengths-based approaches focused on protective factors for children and their caregivers, including prenatal people of any age; and(ii)inputting screening results into a centralized intake system to promote a single point of access system across providers and services.(B)TrainingA grant received under this section shall be used to ensure that individuals employed through the grant funds, in whole or in part, have received sufficient and up-to-date training on trauma-informed care and strategies that are reparative, culturally sensitive, gender-responsive, and healing-centered.(2)Permissible usesA grant received under this section may be used for any of the following:(A)Employing care coordinators, case managers, community health workers, certified infant mental health specialists, and outreach and engagement specialists to work with children and their caregivers, including prenatal individuals, to prevent and respond to adverse childhood experiences by connecting clients with culturally specific, trauma-informed care treatment services, including economic, social, food, and housing supports.(B)Providing training described in paragraph (1)(B) to community health providers and community partners.(C)Expanding, enhancing, modifying, and connecting the existing network of community programs and services to achieve a more comprehensive and coordinated system of care approach, including—(i)developing local infrastructure to bolster and shape community support systems and map and build access to services in a coordinated and comprehensive way; and(ii)creating infrastructure to conduct outreach to children and families, including those experiencing homelessness and housing instability, so they acquire access to the services and supports they need and the benefits to which they are entitled.(D)Compiling information on resources (including any referral services) available through community-based organizations and local, State, and Federal agencies, such as—(i)programs addressing social determinants of health, including—(I)emergency, temporary, and long-term housing;(II)programs that offer free or affordable and nutritious food;(III)vocational and workforce development; and(IV)transportation supports;(ii)home visiting programs for new parents and their infants;(iii)workforce development programs to support caregivers in skill building;(iv)trauma-responsive, parenting skills-building programs;(v)the continuum of substance use prevention, intervention, and treatment programs and mental health support programs, including programs with trauma-informed, gender-responsive, and culturally specific counseling; and(vi)childcare support and early childhood education, including Head Start and Early Head Start programs.(E)Subject to subsection (g)(2), establishing or updating a database that compiles data used to track the effectiveness of the care coordination services funded through the grant.(F)Developing and implementing referral partnership agreements with community-based organizations, parent organizations, substance use disorder treatment providers and facilities, housing and shelter providers, health care providers, mental health care providers, and Federal and State offices and programs that implement practices to support children ages 0 through 5 who are at risk of adverse childhood experiences and their caregivers, including prenatal people. Such practices shall include—(i)a bilateral warm handoff system whereby a grantee understands the needs of the children and their families, and families are involved in addressing these needs; and(ii)an active service connection whereby the children and families are each actively connected with a resource in a well-coordinated way that ensures availability and direct contact.(G)Supporting cross-system planning and collaboration among employees who may work in emergency medical services, health care services, public health, early childhood education, and substance use disorder treatment and recovery support.(H)Providing or subsidizing services to address barriers that children, prenatal individuals, and caregivers face to utilizing community resources and services, such as by providing or subsidizing transportation or childcare costs as applicable and within reasonable amounts.(I)Creating or expanding infrastructure and investing in technology, including the provision of communications technology and internet service to children and their caregivers, to enable increased telemedicine capabilities to reach participants. (3)Indian tribesIn the case of an eligible entity that is an Indian tribe, the Secretary may waive such provisions of this subsection as the Secretary determines appropriate.(4)ProhibitionsIn addition to any other prohibitions determined by the Secretary, an eligible entity may not use a grant under this section to—(A)use data analysis methods to inform individual case decisions, including child removal or placement decisions, or to target services at certain individuals or families;(B)require any individual or family to participate in any service or program as a condition of receipt of a benefit to which the individual or family is otherwise eligible; or(C)increase the presence or funding of law enforcement surveillance, involvement, or activity in connection with trauma-informed care coordination services supported pursuant to this section.(g)RequirementsAs a condition on receipt of a grant under this section, an eligible entity shall agree to each of the following funding conditions:(1)Restriction of funding allocationThe eligible entity will not use more than 30 percent of the funds made available to the entity through the grant (for the total grant period) to establish or update a database pursuant to subsection (f)(2)(E).(2)Accessible setting(A)In generalThe eligible entity will ensure that all care coordination services provided through the grant are provided in a setting that is accessible, including through mobile settings, to—(i)low-income or no-income individuals, including individuals experiencing homelessness or housing instability; and(ii)individuals in rural areas.(B)Community outreachIn complying with subparagraph (A), the eligible entity will ensure that at least 50 percent of the care coordination services provided through the grant occur in community settings that are convenient to the children and caregivers who are being served, such as homes, schools, and shelters, whether for initial outreach or as part of long-term care.(3)Supplement not supplantThe grant will be used to supplement not supplant other Federal, State, or local funds available for care coordination services.(4)ConfidentialityThe eligible entity will maintain the confidentiality of individuals receiving services through the grant in a manner consistent with applicable law.(5)Partnering; risk stratificationIn providing care coordination services through the grant, the eligible entity will—(A)partner with community-based organizations with experience serving child populations prenatally through age 5;(B)coordinate with the local agency responsible for administering the State plan approved under title XIX of the Social Security Act; and(C)employ risk stratification to develop different effective models of care for different populations based on their needs.(h)Application(1)In generalTo seek a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information, as the Secretary may require.(2)ContentsAn application under paragraph (1) shall, at a minimum, contain each of the following:(A)Goals to be achieved through the grant, including the activities that will be undertaken to achieve those goals.(B)The number of individuals likely to be served through the grant, including demographic data on the populations to be served.(C)Existing programs and services that can be used to significantly increase the proportion of children and families who receive needed supports and services.(D)A plan for expanding, coordinating, or modifying the existing network of programs and services to meet the needs of children and families for preventing and mitigating the traumatic impact of adverse childhood experiences. (E)A demonstration of the ability of the eligible entity to reach the individuals to be served, including by partnering with local stakeholders.(F)An indication of how the personnel involved are reflective of the communities to be served.(G)A list of stakeholders with whom the entity plans to partner or consult.(i)Reporting by granteesNot later than 4 years after the date of enactment of this section, an eligible entity receiving a grant under this section shall submit to the Secretary a report on the activities funded through the grant. Such report shall include, at a minimum, a description of—(1)the number of individuals served through activities funded through the grant, including demographics as applicable;(2)the number of referrals made through the grant and the rate of such referrals successfully linked or closed;(3)a qualitative analysis or number of collaborative partnerships with other organizations in carrying out the activities funded through the grant;(4)the number of services provided to individuals through the grant;(5)aggregated and de-identified outcomes experienced by individuals served through the grant such as—(A)the rate of successful service connections;(B)any increases in development of protective factors for children;(C)any increase in development of protective factors for the caregivers;(D)any mitigation of the negative outcomes associated with adverse childhood experiences or decreased likelihood of children experiencing an adverse childhood experience as evidenced by—(i)decreased presence of law enforcement or other punitive State surveillance in the community;(ii)a parent completing substance use treatment;(iii)a parent receiving voluntary treatment for mental health-related conditions;(iv)a family entering into or maintaining a stable housing situation;(v)a family achieving or maintaining economic security; (vi)a parent achieving or maintaining job stability; or(vii)a child meeting developmental markers for school readiness; and(E)reports of satisfaction with the coordination of care by people served; and(6)any other information required by the Secretary.(j)Convening participants for sharing lessons learnedAfter the period of all grants awarded under this section has concluded, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services shall provide an in-person or online opportunity for persons participating in the programs funded through this section to share with each other—(1)lessons learned;(2)challenges experienced; and(3)ideas for next steps and solutions.(k)Compiling findings and conclusionsAfter providing the opportunity required by subsection (j), the Secretary shall—(1)compile the findings and conclusions of grantees under this section on the provision of care coordination services described in subsection (a);(2)submit a report on such findings and conclusions to the appropriate congressional committees; and(3)make such report publicly available. (l)DefinitionsIn this section:(1)Adverse childhood experienceThe term adverse childhood experience means a potentially traumatic experience that occurs in childhood and can have a tremendous impact on the child’s lifelong health and opportunity outcomes, such as any of the following:(A)Abuse, such as any of the following:(i)Emotional and psychological abuse.(ii)Physical abuse.(iii)Sexual abuse.(B)Household challenges such as any of the following:(i)A household member is treated violently.(ii)A household member has a substance use disorder.(iii)A household member has a mental health condition.(iv)Parental separation or divorce.(v)A household member is incarcerated, placed in immigrant detention, or has been deported.(vi)A household member has a life-threatening illness such as COVID–19.(C)Neglect.(D)Living in—(i)impoverished communities that lack access to human services;(ii)areas of high unemployment neighborhoods; or(iii)communities experiencing de facto segregation.(E)Experiencing food insecurity and poor nutrition.(F)Witnessing violence.(G)Involvement with the foster system.(H)Experiencing discrimination.(I)Dealing with historical and ongoing traumas due to systemic and interpersonal racism.(J)Dealing with historical and ongoing traumas regarding systemic and interpersonal sexism, homophobia, biphobia, and transphobia.(K)Dealing with the threat of deportation or detention as a result of immigration status.(L)The impacts of multigenerational poverty resulting from limited educational and economic opportunities.(M)Living through natural disasters such as earthquakes, forest fires, floods, or hurricanes.(2)Care coordinationThe term care coordination means an active, ongoing process that—(A)assists children ages 0 through 5 at risk of, or who have experienced, an adverse childhood experience, and their caregivers, including prenatal people of any age, to identify, access, and use community resources and services;(B)is client-centered and comprehensive of the services a child or caregiver may need; (C)ensures a closed loop referral by obtaining feedback from the families served; and(D)works across systems and services to promote collaboration to effectively meet the needs of community members.(3)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Protective factorsThe term protective factors refers to any supportive element in a child or caretaker’s life that helps the child or caretaker to withstand trauma such as a stable school environment or supportive peer relationships.(m)Authorization of appropriations(1)In generalTo carry out this section, there is authorized to be appropriated $15,000,000 for each of the 5 fiscal years following the fiscal year in which this section is enacted.(2)Grants to Indian tribesOf the amount made available to carry out this section for a fiscal year, the Secretary shall use not less than 10 percent of such amount for grants to eligible entities that are Indian tribes.(3)Administrative expensesOf the amount made available to carry out this section for a fiscal year, the Secretary may use not more than 15 percent of such amount for administrative expenses, including the expenses of the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services for compiling and reporting information.(4)Technical assistanceOf the amount made available to carry out this section for a fiscal year, the Secretary may reserve up to 5 percent of such amount to provide technical assistance to eligible entities in preparing and submitting applications under this section..